        Case 1:18-cv-01755-RA-DCF Document 146
                                           147 Filed 04/09/21 Page 1 of 1

                                                                     Sheppard, Mullin, Richter & Hampton LLP
                                                                     30 Rockefeller Plaza
                                                                     New York, New York 10112-0015
                                                                     212.653.8700 main
                                                                     212.653.8701 fax
                                                                     www.sheppardmullin.com

                                                                     212.634.3059 direct
                                                                     bmurphy@sheppardmullin.com
April 9, 2021

VIA ECF

The Honorable Debra Freeman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:      Pugh-Ozua v. Springhill Suites Marriott, et al., No. 18-CV-1755-RA-DF

Dear Judge Freeman:

       We represent Defendants in the above-referenced matter. Defendants’ anticipated
motion for summary judgment is currently due to be filed on April 12, 2021, with Plaintiff’s
opposition, and Defendants’ reply, due 45 and 21 days sequentially thereafter. (Docket No.
145). As the Court is aware, a further conference to discuss potential resolution of this matter is
scheduled for April 15, 2021.

       In light of the foregoing, and in light of the Hon. Ronnie Abrams’ grant of authority to this
Court to further adjust the briefing schedule, (Id.), the Parties’ respectfully request that all
current dates be adjourned for approximately 30 days. Thus, if granted, Defendants’ moving
papers will be due May 12, 2021, Plaintiffs’ opposition will be due June 28, 2021, and
Defendants’ reply will be due July 19, 2021.

         Thank you for the Court’s attention to this matter.

                                           Respectfully submitted,

                                           /s/ Brian D. Murphy

                                           Brian D. Murphy
                                           for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

                                     The summary-judgment briefing schedule is modified as
SMRH:4826-5554-0965.1                proposed by the parties.
cc:      All Counsel of Record




                                                                     Dated: 4/9/2021
